qwhuqdo 5hyhqxh 6huylfh department of the treasury washington dc person to contact telephone number refer reply to cc ita b06 - plr-112768-02 date date number release date index no in re attention legend a b c d date date date date date date date x y dear this ruling is in reply to the letter and enclosures requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for a to file a form_970 application to use lifo inventory_method on behalf of its subsidiary b which is to be effective for the tax_year ended date this request is made in accordance with sec_301_9100-3 page c was incorporated on date five days later on date c acquired inventory and other assets from d in exchange for all of the stock of c in a transaction represented as described in sec_351 of the internal_revenue_code the inventory received had been consistently accounted for under the last-in_first-out lifo inventory_method by the transferor since the early x’s on date all of the stock of c was acquired by a from d c's name was changed to b a and its affiliated corporations file consolidated_returns accordingly c filed a separate_return for the period date to date thereafter b was included in a’s consolidated_return for the short_period date to date and for the year ended date c used the lifo_method to account for its inventory but failed to attach form_970 to its initial return to make a proper election as a result c reported its income using the lifo_method on its return for the year ended date b also used the lifo_method to account for its inventory for all tax periods beginning with date furthermore the lifo inventory_method was used for financial reporting purposes beginning with the period ending date a represents that the tax manager who was responsible for preparing c's income_tax return for the period ended date was not aware of the necessity to file form_970 where a sec_351 transaction is involved based on his experience in addition a paid tax preparer reviewed the return but signed it without form_970 attached b continued the lifo_method used by c without filing said form in mid y a discovered that form_970 had not been filed with c's income_tax return for the period ended date on date a notified d that form_970 was not filed with c's return soon thereafter a submitted this request for relief on behalf of its subsidiary b f k a c sec_472 provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribed sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method revrul_70_564 1970_1_cb_109 holds that a corporation that acquires inventories in a transfer under sec_351 must file a form_970 in order to adopt the lifo inventory_method under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the page code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election is defined in sec_301_9100-1 to include a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have page been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 the information and representations furnished by a establish that it has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for a to file form_970 on behalf of its subsidiary b for the tax_year ending date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction specifically no opinion is expressed regarding whether c acquired the inventory at issue in a sec_351 transaction this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this ruling is being sent to a in addition a copy of this ruling is being sent to the second named authorized representative sincerely james atkinson deputy associate chief_counsel income_tax accounting
